UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 18, 2012 Respect Your Universe, Inc. (Exact name of registrant as specified in its charter) NEVADA 333-166171 20-0641026 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 5940 S. Rainbow Blvd Las Vegas, Nevada (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(888) 445-6183 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02DEPARTURE OF DIRECTORS OR CERTAIN OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF CERTAIN OFFICERS; COMPENSATORY ARRANGEMENTS OF CERTAIN OFFICERS Appointment of Kofi Brown as Chief Marketing Officer OnOctober 18, 2012, the Board of Directors appointed Kofi Brown as our Chief Marketing Officer. We have entered into an at-will employment offer letter with Mr.Brown effectiveOctober 18, 2012. Mr.Brown will receive an annual base salary of $175,000. He will also receive $19,000 reimbursement for household moving expenses, and additional benefits and compensation in such form and to such extent as provided to other employees. A copy of Mr.Brown’s employment offer letter is filed as Exhibit10.1 hereto. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS. (d) Exhibits 10.1Employment Offer Letter between Company and Kofi Brown dated October 18, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Respect Your Universe, Inc. Dated: October 23, 2012 By: /s/ Kristian Andresen Kristian Andresen Corporate Secretary
